DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/2/2022.
Claims 1, 9, 11, and 16 are amended.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/5/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The Amendment filed 6/2/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 101 rejection, and double patenting set forth in the Non-Final Office Action mailed 3/3/2022.
Applicant’s arguments, see page 11, with respect to the rejection(s) of independent claim(s) 1, 11, and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vogel (US 20200319640 A1), Tenorth (US 20190086894 A1), and McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling) for independent claims 1, 11, and 16. The dependent claims are also rejected accordingly. 
Applicant's argument, see page 12, with respect to the 103 rejection of claim 9 has been fully considered but is not persuasive. The citation of Tenorth teaches the use of alternative candidate action nodes and the examiner agrees that Tenorth does not disclose the feature of adding “one or more alternative candidate action nodes previously not included in the initial underconstrained process definition graph to the modified underconstrained process definition graph.” However, Hazan was cited in the rejection provided in the office action filed 3/3/2022 to cure this deficiency as it teaches the concept of adding alternative candidate actions to a graph. Therefore, the citation of Hazan stands and the combination of Vogel, Tenorth, McIntire, and Hazan renders claim 9 obvious under 35 U.S.C. §103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 20200319640 A1) in view of Tenorth (US 20190086894 A1) and McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling).

Regarding Claims 1, 11, and 16,
Vogel teaches
(Claim 1) A method performed by one or more computers, the method comprising (“the work assignment can be sent to one of the robots, which then divides the assignment into subtasks (or into individual assignments for the robots).” [0071]): 
(Claim 11) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (“The software responsible for controlling the behavior of the robot 100 (which includes a control software module 151 and a navigation module 152, see FIG. 3) can be executed by the control unit 150 of the robot 100 (using a corresponding processor 155 and memory 156).” [0028]; “the work assignment can be sent to one of the robots, which then divides the assignment into subtasks (or into individual assignments for the robots).” [0071]):
(Claim 16) One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising (“Further embodiments refer to a robot that is connected to an internal and/or external data processing system which is configured to execute a software program that, when executed by the data processing system, causes the robot to carry out the methods described here.” [0014]):
receiving an initial underconstrained process definition (“Further, a method for programming an autonomous mobile robot is described. The method comprises displaying a temporal sequence of the tasks to be carried out by the robot on a human machine interface, wherein the temporal sequence encompasses the current task of the robot, planned future tasks of the robot and past tasks of the robot, wherein the tasks may be divided into subtasks.” [0010]; “the work assignment can be sent to one of the robots, which then divides the assignment into subtasks (or into individual assignments for the robots).” [0071]; “(Receive work assignment, Step 601).” [0057]; “wherein the dividing of the work assignment into at least two subtasks is carried out based on at least one of the following: a structure of the environment; the number of robots available; the number of tasks to be carried out; or the kind of tasks to be carried out.” See at least Claim 2; “a robot will generally receive from a user or from an external device unplanned work assignments that are to be carried out immediately and autonomously in addition to the work assignments that the robot is to regularly carry out and which are correspondingly entered in the time table. The robot can receive such a work assignment” [0107]; Examiner Interpretation: Its interpreted that the initial received work assignment is an initial underconstrained process definition since it is yet to be subdivided and assigned to robots. The constraints are defined by a structure of the environment; the number of robots available; the number of tasks to be carried out; or the kind of tasks to be carried out.); 
repeatedly applying a plurality of transformers (“The method comprises displaying a temporal sequence of the tasks to be carried out by the robot on a human machine interface, wherein the temporal sequence encompasses the current task of the robot, planned future tasks of the robot and past tasks of the robot, wherein the tasks may be divided into subtasks.” [0010]; Examiner Interpretation: An application of a transformer is interpreted to be adding an action to modify the robot plan. Dividing tasks is essentially adding actions to the plan and is interpreted to be the applying a plurality of transformers. This process is repeated because it is done for every received task.) to the initial underconstrained process definition (actions) or deleting existing (actions), according to the constraint (“wherein the dividing of the work assignment into at least two subtasks is carried out based on at least one of the following: a structure of the environment; the number of robots available; the number of tasks to be carried out; or the kind of tasks to be carried out.” See at least Claim 2; Examiner Interpretation: Breaking down tasks into subtasks based on the described constraints is essentially adding actions based on constraints.);
generating, as a result of repeatedly applying the plurality of transformers, a schedule that specifies which of the one or more robots are to perform which of one or more actions represented by actions (“In accordance with this example, a work assignment “Clean the apartment” can be broken down into a first assignment “Vacuum the apartment” for the vacuuming robot and into a second assignment “Mop the apartment” for the mopping robot. The assignment “Vacuum the apartment” can be further broken down into subtasks for the vacuuming robot in accordance with the subareas. The assignment “Mop the apartment” can be broken down into subtasks for the mopping robot depending on the subtasks of the vacuuming robot. When doing so, a task for the mopping robot is always planned for when the specifications regarding the processing have been fulfilled (that is, in particular, after the vacuuming robot has cleaned the subarea).” See at least [0067]; Also see at least fig. 5 and figs. 7A-E that show  robot schedules after division of actions.); 
and controlling the one or more robots to execute the schedule (“Based on the information provided by the sensor unit 120 and the communication unit 140, the control unit 150 generates the control commands or control signals for the work unit 160 and the drive unit 170. The drive units can transform these control signals or control commands into a movement of the robot. The control software module 151 may include software functions for object recognition and for work planning.” See at least [0035]).

Vogel does not explicitly teach
	the initial underconstrained process definition  being a graph and more specifically a directed acyclic graph
	and the constraints and actions being represented by constraint nodes and action nodes respectively.
However, Tenorth teaches
	A directed graph as a behavior tree that contain action nodes and constraint nodes (“The action nodes perform a certain action.” [0022]; “The control flow nodes are intermediate nodes between the root node and the execution nodes that effectively compose the robot behavior from the action and condition nodes. It is sometimes distinguished between “composite tasks” that can have more than one child, and “decorator tasks” that only have a single child. Examples of different control flow nodes are described below.” See at least [0024]; Figures 2 and 3 show the control flow nodes as the ones illustrated with either a question mark or arrow.; Examiner Interpretation: The control flow nodes are the constraint nodes as they constrain the flow of action nodes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Vogel to represent it’s constraints as constraint nodes in a directed graph in the same way as Tenorth because the use of condition nodes create a simplified visualization that can also improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “Because of the modular structure and easy prioritization of subtrees, behavior trees allow to separately edit, store and execute code for nominal and exceptional behavior. This may lead to cleaner code for the nominal behavior that can focus on modeling the task itself without being interleaved with routines for handling exceptional cases. At the same time, the exception handling routines may be used for more than one tree. This may help to reuse both the nominal and exception-handling code separately in different scenarios.” [0197]).

Tenorth also does not explicitly teach
	a directed acyclic graph.
However, McIntire teaches
“We allow any valid precedence constraints on the tasks; i.e. GP may be any directed acyclic graph (DAG) over the tasks” See at least page 1079, 3. Problem Definition, paragraph 1; Figure 2 shows the acyclic graph with task nodes as the ellipses and precedence constraints which are represented by arrows.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Vogel and Tenorth to further include the teachings of McIntire to represent a valid schedule with  precedence constraints. See at least page 1079, 3. Problem Definition, paragraph 1.

Regarding Claims 2, 12, and 17,
Vogel further teaches
wherein the initial underconstrained process definition graph does not map actions to be performed to robots to perform the actions (“FIG. 6 shows a possible method for creating a plan for carrying out a task based on the division into subtasks. By touching the “Clean” control button 401 shown in FIG. 4A, for example, the user can generate a work assignment for the complete cleaning of the apartment that is either to be carried out immediately or is to be entered into a time table for completion at a later point in time (Receive work assignment, Step 601). Because of the complete division of the robot deployment area into subareas, the task of completely cleaning the apartment is fulfilled by cleaning all of the subareas (in particular, bedroom, hallway and living room). The work assignment “Clean the apartment” is thus broken down into the subtasks “Clean bedroom”, “Clean hallway”, and “Clean living room” (Generate subtasks, Step 602). This division into subtasks, however, is only an example. In accordance with another example, the robot 100, for example, can vacuum and wet mop the floor surface. Or it may be possible that two robots 100 are available, of which a first robot can vacuum the floor surface and a second robot can wet mop the floor surface. The work assignment can then, for example, be broken down into the subtasks “Vacuum the apartment” and “Wet mop the apartment”. It is also possible to additionally carry out a division into subareas. The subtasks could then be, for example, “Vacuum bedroom”, “Vacuum hallway”, “Vacuum living room”, “Wet mop bedroom”, “Wet mop hallway” and “Wet mop living room”.” See at least [0057]; Examiner Interpretation: When the user initially creates the “Clean” task, the assignment of separated subtasks performed separately by the vacuum and mop robot are not yet assigned.).

Regarding Claims 3, 13, and 18,
Vogel further teaches
wherein the initial underconstrained process definition graph does not assign a time or ordering to a plurality of action nodes in the graph (“FIG. 6 shows a possible method for creating a plan for carrying out a task based on the division into subtasks. By touching the “Clean” control button 401 shown in FIG. 4A, for example, the user can generate a work assignment for the complete cleaning of the apartment that is either to be carried out immediately or is to be entered into a time table for completion at a later point in time (Receive work assignment, Step 601).” [0057]; “If numerous subtasks are assigned for a subarea they can be arranged in a logical sequence (e.g. vacuuming before wet mopping). The sequence can also be determined in accordance with specifiable criteria that define a priority” See at least [0060]; Examiner Interpretation: Its interpreted that the initial underconstrained process definition defined by  the “Clean” task is yet to be subdivided and therefore has yet to be ordered into a logical sequence of subtasks.).

Regarding Claims 4, 14, and 19,
Vogel further teaches
wherein the initial underconstrained process definition graph has partially defined or undefined properties for one or more action nodes in the graph (“the user can generate a work assignment for the complete cleaning of the apartment that is either to be carried out immediately or is to be entered into a time table for completion at a later point in time (Receive work assignment, Step 601)” See at least [0057]; Examiner Interpretation: The initial assignment can be entered into a time table and therefor partially defines a time for which a task is to be performed. Also, the particular sequence of subtasks and robot assignments are initially undefined.).

Regarding Claim 5,
Vogel further teaches
wherein the schedule comprises a fully constrained process definition graph (See at least fig. 5 and figs. 7A-E that show  robot schedules after division of actions. Examiner Interpretation: The schedule is considered fully constrained because all tasks are subdivided and specifies sequences for all the subtasks.).

Regarding Claim 6,
Vogel further teaches
wherein the schedule assigns one task to each of multiple robots (“In accordance with this example, a work assignment “Clean the apartment” can be broken down into a first assignment “Vacuum the apartment” for the vacuuming robot and into a second assignment “Mop the apartment” for the mopping robot.” [0067]).

Regarding Claim 8,
Vogel further teaches
wherein all partially defined or undefined properties in the initial underconstrained process definition graph are fully defined by the schedule (“In accordance with this example, a work assignment “Clean the apartment” can be broken down into a first assignment “Vacuum the apartment” for the vacuuming robot and into a second assignment “Mop the apartment” for the mopping robot. The assignment “Vacuum the apartment” can be further broken down into subtasks for the vacuuming robot in accordance with the subareas. The assignment “Mop the apartment” can be broken down into subtasks for the mopping robot depending on the subtasks of the vacuuming robot. When doing so, a task for the mopping robot is always planned for when the specifications regarding the processing have been fulfilled (that is, in particular, after the vacuuming robot has cleaned the subarea).” See at least [0067]; See at least fig. 5 and figs. 7A-E that show  robot schedules after division of actions that fully define timing of subtasks.; Examiner Interpretation: It’s interpreted that all undefined properties of robot assignments and sequence of subtasks are fully defined. And the partially defined properties of timing of robot tasks are fully defined as the timing of the corresponding subtasks are fully defined.).

Regarding Claims 10, 15, and 20,
Vogel does not explicitly teach
wherein each constraint node imposes an existence constraint, a time constraint, or both, on children nodes of the constraint node.
However, Tenorth teaches
	“Sequences call their children one after another as long as they succeed, always starting with the first child. In a typical use case, the children might be sub-actions that all need to be performed to achieve a composite task. If one action fails, the sequence also returns FAILURE to its parent and does not execute any further children. If all children succeed, the sequence succeeds as well. The sequence returns RUNNING when a ticked child returns RUNNING.” [0026]; “The ParallelAll node executes all children in parallel. It fails if one fails and succeeds when all children succeed. A typical application may be to perform two motions simultaneously and to wait for all of them to complete.” [0062]; Examiner Interpretation: The sequence and ParallelAll nodes are types of control flow nodes which are interpreted to be constraint nodes. These particular nodes are examples of existence constraints because all children nodes must be performed (exist) for successful operation of the robot(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Vogel to further include the teachings of Tenorth because the use of condition nodes create a simplified visualization that can also improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least [0194]; “Because of the modular structure and easy prioritization of subtrees, behavior trees allow to separately edit, store and execute code for nominal and exceptional behavior. This may lead to cleaner code for the nominal behavior that can focus on modeling the task itself without being interleaved with routines for handling exceptional cases. At the same time, the exception handling routines may be used for more than one tree. This may help to reuse both the nominal and exception-handling code separately in different scenarios.” [0197]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 20200319640 A1) in view of Tenorth (US 20190086894 A1), McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling), and Linnel (IDS: US 20150273685 A1).

Regarding Claim 7,
Vogel further teaches
wherein the fully constrained process definition graph can be executed by a group of multiple robots (“In accordance with this example, a work assignment “Clean the apartment” can be broken down into a first assignment “Vacuum the apartment” for the vacuuming robot and into a second assignment “Mop the apartment” for the mopping robot. The assignment “Vacuum the apartment” can be further broken down into subtasks for the vacuuming robot in accordance with the subareas. The assignment “Mop the apartment” can be broken down into subtasks for the mopping robot depending on the subtasks of the vacuuming robot.” [0067])

Vogel does not explicitly teach
 in a workcell.
However, Linnell teaches
	“different steps may be simultaneously executed by multiple robotic devices within a single physical workcell.” See at least [0129]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Vogel to further include the teachings of Linnel for robots to work collaboratively and to share sensors, tools, and/or materials so that duplicate components are not needed (“In some examples, the physical workcell may include a variety of different robot actors and other hardware components as well as physical materials that may be used in the building process. In further examples, the physical workcell may contain a tool rack and/or an automated tool changer. In additional examples, the physical workcell may contain one or more different types of sensors.” [0038]; “coordinated sequences of motions may be generated for multiple robot actors working together within a single timeframe.” See at least [0090]). Simply put, it would be obvious to a person of ordinary skill in the art to modify modified Vogel in order to apply it to any kind of work environment with robots such as that in Linnel because the process would be the same while the environment may be slightly different and adjusted for the desired environment or space that the robots are working in. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 20200319640 A1) in view of Tenorth (US 20190086894 A1), McIntire (NPL: Iterated Multi-Robot Auctions for Precedence-Constrained Task Scheduling), and Hazan (US 20160031082 A1).

Regarding Claim 9,
Vogel does not explicitly teach
wherein a particular transformer adds one or more alternative candidate action nodes previously not included in the initial underconstrained process definition graph to the modified underconstrained process definition graph.
However, Tenorth teaches
one or more alternative candidate action nodes (“Selector nodes try each of their children one after the other until one returns SUCCESS, always starting with the first child. In a typical use case, the children might be alternative ways to achieve a goal. If a ticked child returns RUNNING, the selector node also returns RUNNING. If one child returns SUCCESS, the selector succeeds as well and does not execute any further children. If all children fail, the selector also returns FAILURE. The selector composite can be used to rank tasks by their priority, with the first child having the highest priority. If each task checks its applicability conditions first, higher-priority tasks will automatically become active at the next iteration and may override or cancel actions started by lower-priority tasks.” [0033]; Examiner Interpretation: The children nodes of the selector node are alternative candidate action nodes since only one needs to be successfully performed.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Vogel to further include the teachings of Tenorth to include alternative candidate actions because having different options allows for the most advantageous action to be selected according to the teachings of Hazan (“Various disclosed embodiments include a method for saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. … calculating a candidate rating for each of a plurality of candidate paths, wherein the candidate rating comprises a summation of the group edge ratings for a candidate path, determining an optimal path comprising the candidate path with an optimal rating, wherein the optimal rating is determined by the lowest candidate rating, and returning the optimal path.” See at least Hazan [0005]). Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Vogel to further include the teachings of Tenorth to represent the actions as nodes as a simplified visualization that can improve ease of debugging and decrease the number of mistakes in controlling the robot (“Behavior trees have a natural graphical representation that can be used for editing robot behavior without programming, for visualizing the resulting behavior specification, for inspecting the state of the control program at execution time, and for debugging behavior faults. The simplified visualization may also lead to fewer mistakes and decreased likelihood of false behavior of the robot.” See at least Tenorth [0194]; “Because of the modular structure and easy prioritization of subtrees, behavior trees allow to separately edit, store and execute code for nominal and exceptional behavior. This may lead to cleaner code for the nominal behavior that can focus on modeling the task itself without being interleaved with routines for handling exceptional cases. At the same time, the exception handling routines may be used for more than one tree. This may help to reuse both the nominal and exception-handling code separately in different scenarios.” [0197]). 

Tenorth also does not explicitly teach the concept of adding alternative candidate actions and therefore does not explicitly teach
wherein a particular transformer adds one or more alternative candidate action nodes previously not included in the initial underconstrained process definition graph to the modified underconstrained process definition graph.

However, Hazan teaches
	The concept of adding candidate actions to a directed acyclic graph (“the system generates a plurality of task groups 300 for a complex operation 158 based on the inputs. In some embodiments, the system generates a plurality of task locations 250 in each of the plurality of task groups 300. The TCPF 255 information, including desired task orientation, the task orientation tolerance, and any other information required for reaching the task location 250, is added to the 3D complex operation field. The system generates a task location 250 in the 3D complex operation field for each of the one or more tasks required for completion of the complex operation 158. Because the task group 300 is not a task location 250, only the SRCP 230 needs to locate the task group 300.” [0062]; “the system calculates a task edge rating 420 for each of the plurality of robotic movement edges 410 between each task location 250 inside each of the plurality of task groups 300. Where a robotic movement edge 410 also accounts for the robotic movement 275 between consecutive task locations 250.” [0065]; “In step 740, the system calculates a candidate rating 168 for each of a plurality of candidate paths 172. Where a candidate rating 168 comprises a summation of group edge ratings 520 of robotic movements 275 for a candidate path 172. In some embodiments, the candidate rating 168 further comprises a summation of the task edge ratings 420 for the candidate path 172.” [0067]; Fig. 5A illustrates the task groups on the graph.; Examiner Interpretation: Since the task groups are a collection of task locations that the robot visits with candidate paths, the task groups comprise candidate paths. Candidate paths are interpreted as candidate actions. Task groups are generated, so it’s interpreted that candidate actions are generated since they make up the groups. Candidate actions are illustrated on the directed acyclic graph.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Vogel and Tenorth to further include the teachings of Hazan because the concept of adding multiple candidate paths allows for an energy and time efficient schedule to be selected (“Various disclosed embodiments include a method for saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. The method includes receiving inputs including one or more of robot information, position information, and a complex operation, generating a plurality of task groups of the complex operation, calculating a group edge rating for each of a plurality of robotic movement edges between each of the plurality of tasks groups, calculating a candidate rating for each of a plurality of candidate paths, wherein the candidate rating comprises a summation of the group edge ratings for a candidate path, determining an optimal path comprising the candidate path with an optimal rating, wherein the optimal rating is determined by the lowest candidate rating, and returning the optimal path.” See at least [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 20210069905 A1) is pertinent because it discusses adding task nodes to an acyclic directed graph to resolve abnormalities confronted by a robot.
Pholsiri (US 20200061824 A1) is pertinent because it discusses a robot planning method involving removing and re-inserting nodes and mentions candidate nodes.
Dupuis (US 20210064007 A1) has common inventors and is pertinent because it discusses combining motion nodes to modify a process definition graph.
Dupuis (US 20210060775 A1) has common inventors and is pertinent because it discusses splitting motion nodes to modify a process definition graph.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./
Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664